DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2014/0182881).

In regards to claim 1,  Huang et al. (US 2014/0182881)  teaches communication cable comprising: two-core communication wires (2a,2b): a drain wire (3); and a metal foil (5) collectively covering the two-core communication wires (2a, 2b) and the drain wire (3), wherein the two-core communication wires are twisted (figure 1a), and wherein the metal foil (5) is wound around the two-core communication wires (2a,2b) with an adhesion strength of 1.21 MPa or more (this is method being capable of being performed by Huang et al. since Huang et al. uses the same materials as mentioned by the applicant in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant). 

[Also, the examiner would like to note that the term “adhesion force” in the claim is used as method of assembling the cable, the “adhesion force” is being used as a forced in which the metal foil is wrapped around the two-core communication wires. A recitation of the method of wrapping the metal foil around the core wires must result in a structural difference (such as, i.e. a numerical thickness of a layer or a diameter size of the cable) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of the method being performed, then it meets the claim limitations.]

	In regards to claim 3, Huang et al.  teaches the communication cable according to claim 1, further comprising: a restraint (6) formed of a resin coating capable of being extruded since it is a thermoplastic resin material (paragraph [0077])) around the metal foil (5) or a resin film laterally wound around the metal foil.

	In regards to claim 4, Huang et al.  teaches a wire harness comprising: the communication cable (communications, paragraph [0041]) according to claim 1.

Claim 6 has been canceled. 

In regards to claim 7, Huang et al.  teaches communication cable comprising: two-core communication wires (2a,2b): a drain wire (3); and a metal foil (5) collectively covering the two-core communication wires (2a,2b) and the drain wire (3), wherein the two-core communication wires are twisted (figure 1a), and wherein the metal foil (5) is wound around the two-core communication wires (2a,2b) with a separation force of 1.21 MPa or more (this is a method of making and is capable of being performed since the applicant states in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant), (wherein the separating force is a force until the two-core communication wire and the metal foil were separated in a state that a contact length between the two-core communication wire and the metal foil was set to 10 mm, only the two-core communication wire and the metal foil at both ends were respectively grasped and pulled at a speed of 50 mm/min by a tensile tester; (this is method being capable of being performed by Huang et al. since Huang et al. uses the same materials as mentioned by the applicant in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant). 

[Also, the examiner would like to note that the term “adhesion force” in the claim is used as method of assembling the cable, the “adhesion force” is being used as a forced in which the metal foil is wrapped around the two-core communication wires. A recitation of the method of wrapping the metal foil around the core wires must result in a structural difference (such as, i.e. a numerical thickness of a layer or a diameter size of the cable) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of the method being performed, then it meets the claim limitations.]

In regards to claim 8, Huang et al.  teaches the communication cable according to claim 1, wherein the two-core communication wires are twisted with a twist pitch of 60 mm or more and 100 mm or less (paragraph [0045] twist pitch 60 times more than the outer diameter of the insulated wires; claim 20, the outer diameter is 1.05mm, which is 63mm), and the metal foil is wound around the two-core communication wires with an adhesion strength of 1.63 MPa or more and 2.36 MPa or less (this is method being capable of being performed by Huang et al. since Huang et al. uses the same materials as mentioned by the applicant in the Specification, paragraph [0018], line 14-16, that the materials of the metallic foil are resin tape with an aluminum or copper base; Huang et al. teaches a metal resin tape (5) with a conductive layer of copper or aluminum, paragraph, which are the same materials used by the applicant). 

[Also, the examiner would like to note that the term “adhesion force” in the claim is used as method of assembling the cable, the “adhesion force” is being used as a forced in which the metal foil is wrapped around the two-core communication wires. A recitation of the method of wrapping the metal foil around the core wires must result in a structural difference (such as, i.e. a numerical thickness of a layer or a diameter size of the cable) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of the method being performed, then it meets the claim limitations.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2014/0182881) in view of Uegaki et al. (US 2018/0114610).

	In regards to claim 2, Huang et al.  teaches the communication cable according to claim 1. 

Huang et al. does not explicitly teach the two-core communication wires are twisted with a twist pitch of 20 mm or more and 60 mm or less.

Uegaki et al. teaches the two-core communication wires are twisted with a twist pitch of 20 mm or more and 60 mm or less (25mm, paragraph [0123]; twist pitch of 45 times of the outer diameter of the insulated wires or smaller).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the twist pitch of Huang et al. have the two-core communication wires twisted with a twist pitch of 20 mm or more and 60 mm or less as taught by Uegaki et al. to make the twist structure of the twisted pair hard to be loosened (paragraph [0022]); it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

	In regards to claim 5, Huang et al.  teaches wire harness comprising: the communication cable according to claim 2 (paragraph [0021]).

Response to Arguments
Applicant's arguments filed on April 19, 2022 have been fully considered but they are moot because the new ground of rejection has been applied to the claims. In regards to claim 1 (as well as claims 2 and 5, 35 USC 103 rejection; applicant’s arguments page 5), the term “adhesion force” in the claim is used as method of assembling the cable, the “adhesion force” is being used as a forced in which the metal foil is wrapped around the two-core communication wires. A recitation of the method of wrapping the metal foil around the core wires must result in a structural difference (such as, i.e. a numerical thickness of a layer or a diameter size of the cable) between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of the method being performed, then it meets the claim limitations. ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted); See MPEP 2113)
In conclusion, the examiner has determined that the 35 U.S.C. 102 of claim 1 rejection is proper. 
The applicant has not made any arguments in regards to claim 7.

In conclusion, the examiner has determined that the 35 U.S.C. 102 and 103 rejections of claims 1-5,7 and 8 are proper. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848